Case 2:21-cv-01394-GEKP Document6 Filed 04/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

‘RICHARD VOLGRAF, :
Plaintiff : CIVIL ACTION
v.
GARRISON PROPERTY AND :
CASUALTY INSURANCE COMPANY, : No. 21-1394
Defendant ;

ORDER
AND NOW, this 15th day of April, 2021, upon consideration of the Complaint (Doc. No.
1-3), Defendant’s Motion to Dismiss (Doc. No. 2), and Mr. Volgraf?s Response in Opposition to

the Motion to Dismiss (Doc. No. 4), it is ORDERED that the Motion (Doc. No. 2) is DENIED.

BY THE COURT:

GENEEK. PRATTER

UNITED STATES DISTRICT JUDGE

 

 

 
